“—

. m~
BAJ-RLB ‘Document 1-6 ‘05/16/19 Page 1 of 10

  
    
     

 

AST B ESI
Fited Apr 17,2018 42:07 FM
Deputy Clerk of Court

~ *

SHERMAINE MASSEY SUIT NO: 682087 DIVISION: 24

VERSUS 19T JUDICIAL DISTRICT COURT

CAYETANO DOMINGUEZ, '

EAK LOGISTICS LLC, SENTRY SELECT PARISH OF EAST BATON ROUGE
INSURANCE COMPANY, AND GEICO

CASUALTY COMPANY STATE OF LOUISIANA

-PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes SHERMAINE MASSEY, a
zesident and domiciliary of West Feliciana Patish, State of Louisiana, who. respectfully

represents that:

i.
MADE DEFENDANTS HEREIN ARE:

L CAYETANO DOMINGUEZ, a resident of the lawful age of majority of

Kaufman County, Texas, who may be served via Louisiana Long Avni Statute at
1101 Grimes Dr., Forney, TX 75126;

2. EAK LOGISTICS LLC, a foreign company, not authorized to do and doing
business in the State of Louisiana, which may be served via Louisiana Long Arm

Statute, through its agent for service of process, Elmer Orlando Reyes, 3432
Autumn View, Grand Prairie, TX 75050 USA;

3. SENTRY SELECT INSURANCE COMPANY, a foreign corporation
authorized to do and doing business in the State of Louisiana, which may be
served through its agent for service of process, Louisiana Secretary of State, 8585
Archives Avenue, Baton Rouge, LA 70809; and ‘

4, GEICO CASUALTY COMPANY, a foreign corporation authorized to do and
doing business in the State of Louisiana, which may be served through: its agent
for serviee of process, Louisiana Scerctary of State, 8585 Archives Avenue, Baton
Rouge, LA 70809.

; 4.
Defendants are indebted unto petitioner for an offense or quasi offense eceurting on or
about April £7, 2018, in the Parish of East Baton Rouge, State of Louisiana.
3.

On or about April 16, 2019, plaintiff, SHERMAINE MASSEY, was the owner and

" operator of a 2014 Chevrolet Malibu, which was traveling northbound on Scenic Highway in
Erst Baton Rouge Parish, At approximately the sume time, defendant, CAYETANO
DOMINGUEZ, the operator of a 2006 Freightline Tractor, which was pulling 2 1999 GDAN
Box Trailer, both awned by defendant, EAK LOGISTICS LLC, was stopped at the stop sign
westbound on Thomas Rd, Suddenly and without whining, defendant, CAYETANO
DOMINGUEZ, was attempting to make a left tum to head south on Scenic Highway when he

  

Bbyile Baud)
Certified True and Genarated Daler
Fy ° t Ca Enst Balen Rauge Parish
é etn Bo1gb4z200445 Doputy Clerk of Court 472312019 1115 AM

Aliegufirus ered enteanienl entilinn af thio eniified ene mowninniate BC 14473 172 unten DOT Cita t Wow
Case 3:19-cv-00313-BAJ-RLB Document 1-6 05/16/19 Page 2 of 10

-~ »

pulled into the interscction of Thomas Rd. and Scenic Highway, directly across plaintiff,
, SHERMAINE MASSEY’S path of travel, causing plaintiff's vehicle to violently collide into the
1999 GDAN Box Trailor being pulled by 2006 Freightline Tractor defendant, CAYETANO
DOMINGUEZ, was operating.
4, .
Upon impact, plainttt, SHERMAINE MASSEY'S vehicle became wedged underneath
the tractor-trailer as defendant, CAYETANO DOMINGUEZ, continued to attempt his left tum to
head south on Scenic Highway, causing plaintif’s wedged vehicle to be pulled alongside the
trailer, at which point plaintiff, SHERMAINE MASSEY, jumped out of her vehicle in an attempt
to miligate her damages.
; 5.
As a result of the negligence of defendant, CAYETANO DOMINGUEZ, plaintiff,
SHERMAINE MASSEY, sustained severe injuries.
. “
Plaintiff alleges upon information and belief that the accident deseribed above was

caused by the negligence, fault, omissions and/or intentional acts of the defendant, CAYETANO

.

DOMINGUEZ, in the following non-cxclusive particulars:
A. Driving in a dangerous and inattentive manner;
B. Failure to yield to oncoming traffic;

C. . Failure to keep a proper Inok out und see what should have been seen or seeing
and failing to heed;

Dd. Failure to maintain order and control,

E, , Generally failing to take measures, which could or should have bedn taken, to
ensure the safety of others;

FE. Failing to exercise due care, caution, and skill in operating his motor vehicle;
G. Failure to att reasonably under the circumstances;
HB. Failure to protect the public from unreasonable risks of harm; and

L Any and all negligence, fault, and/or intentional acts which ace to be shown at the
trial of this matter. .

7.
As axcsult of the aceldent described herein, plaintiff, SHERMAINE MASSEY, sustained

the following non-exclusive damages:

A. Past, present and future physical pain and suffering;

Bh Erud)

 
 
 
 

Certified True and ;
3] Correct Copy EosiOnienRougoPansh SS Genoratod Date:
EeertID: 2019042300445 Deputy Clotk of Court AR32010 11215 AM

Allarotan ara stihemnion) 92.Gline of thls eudified sw emintaiato 2 & AA 6R? 4 oreites CGE Dida A Uae
Case 3:19-cv-00213-BAJ-RLB Document 1-6 05)16/19 Page 3 of 10

~ .

B. Past, present and future mental anguish and'suffcring;
c. Past, present and future medical expenses;

, Dd. Past, present and future Jost wages;

Z. Past, present and future loss of earning capacity;

F Past, present and future loss of enjoyment of life;

G, _—- Past, present and future disfigurement and impairment;

& Disubility; and

L Other damages which. will be proven at trial,

&

Petitioner alleges, upon information and belief, that defendant, CAYETANO
DOMINGUEZ, was an employee of EAK. LOGISTICS LLC, and/or had pemnission.to drive the
BAK LOGISTICS LLC vehicle at the time of the accident. Plaintiff further alleges that at the
time of the accident described herein, CAYETANO DOMINGUEZ was in the course and scope
of his employment with EAK LOGISTICS LLC, who is therefore vicariously liable for the
negligence of Its employee, CAYETANO DOMINGUEZ,

9,
Petitioner alleges, upon information and belief, that the defendant, SENTRY SELECT
' INSURANCE COMPANY, insured defendant, EAK. LOGISTICS LLC and/or the tractor-trailer
‘driven by CAYETANO DOMINGUEZ, at all times relevant hereto, for the negligence and fault
‘ of CAYETANO DOMINGUEZ and/or otherwise provided coverage for the damages sustained
by plaintiff, SHERMAINE MASSEY.
10.

At the time of the accident herein sued upon, defendant GEICO CASUALY COMPANY
or in the altemnative an affilate thereof, provided a policy of automobile uninsured/underinsured
motorist coverage to plaintiff, SHERMAINE MASSEY andor the vehicle driven by plaintiff,
SHERMAINE MASSEY.

il.

As a result of this accident, the petitioner, SHERMAINE MASSEY, has suffered severe

injuries to various parts of her body, including but not limited to her spine and other unknown

and grievous Injuries to the body, all causing her severe pain and suffering.

  
 

Bbite Baud)
Certified True and ;
Correct Copy Fost Baton Rouge Pah Ganaratad Data:

J A AsertiO: 2019042300445, Dapuly Gtark of Caurt AN2312019 11:15 AM

Atementinss east setanamniont we Gitnn af sin masifinel mmess anes gdentnten Poe ELE OAD AOE melee FHS Eben 7 HITE
oa,

, Case 3:19-cv-00313-BAJ-RLB Document 1-6 06/16/19 Page 4 of 10

ry

WHEREFORE, your petitioner prays that a copy of this petition, slong with a

reasonably fit and proper citation be served upon the defendants, that the defendants be caused

either to answer or otherwise plead within the delays, sind that thers be judgment in favor of your

petitioner and against the defendants for all outstanding damages with legal interest from the date

of judicial demand and all costs of these procecdings.

. PLEASE SERVE THE FOLLOWING:

 

VIA LONG ARM STATUE
CAYETANO DOMINGUEZ
1101 Grimes Dr.

Forney, TX 75126 .

AND

VIA LONG ARM STATUE

EAK LOGISTICS LLC .
Through its agent for service of process
Mr. Elmer Orlando Reyes

3432 Autumn View

Grand Prairie, TX 75050 USA.

AND

SENTRY SELECT INSURANCE COMPANY

Through its agent for service of process
Louisiana Secrctary of State

8585 Archives Avenuc

Baton Rouge, LA 70809

AND

GEICO CASUALTY COMPANY
Through its agent for service of process
Louisiana Secretary of State
* $585 Archives Avenue
Baton Rouge, LA 70809

 
 
 
 

Certified True and
3} Correct Copy
ent: 2019042300045

RESPECTFULLY SUBMITTED:
eZ

Se Day (Bar Roll No. 28547)

ria B. Day (Bar Roll No. 33744)

Layne R, Dufour Gar Roll No. 37567)
11817 Bricksome Avenue, Suite A
Baton Rouge, La. 70816
Telephone (225) 292-7410 ~~

Facsimile: (225) 292-4149
Attorneys for Plaintiff, Shermaine Massey

Bbut Baud

Eaal Salon Rouga Parish
Doputy Clerk of Court

Genoraled Data:
Of23I2039 11715 AM

wee ee seme
“

oo“ . :
Case 3:19-cv-00313-BAJ-Sfate 6Pliguisidn@ 05/16/19 Page 5 of 10

Secretary of State
. +
Legal Services Section
04/29/2019 P.O. Box 94125, Baton Rouge, LA 70804-9125

(225) 922-0415

SENTRY SELECT INSURANCE COMPANY
ciO0 C T CORPORATION SYSTEM

3867 PLAZA TOWER DR

BATON ROUGE, LA 70816

Suit No.: 682087
19TH JUDICIAL DISTRICT COURT
EAST BATON ROUGE PARISH

SHERMAINE MASSEY
VS
CAYETANO DOMINGUEZ, ET AL

Dear Sir/Madam:

am enciosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. Al! other questions regarding this
document should be addressed to the attorney that filed this proceeding.

 

 

Yours very truly,
R. KYLE ARDOIN
Secretary of State
Served on: R. KYLE ARDOIN Date: 04/26/2019
Served by: LKLING Title; DEPUTY SHERIFF
No: 1116904
KS .
a .
Case 3:19-cv-00813-BAJ-RLB Document 1-6 - 05/16/19 Page 6 of 10

SERVICE COPY
co: AULA AANA
D1824747
CITATION
eral MASSEY NUMBER C-682087 SIC. 24
aint
vs 19" JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE
CAYETANO DOMINGUEZ, ET AL

(Defendant) STATE OF LOUISIANA
TO: SENTRY SELECT INSURANCE COMPANY SE
THROUGH ITS AGENT FOR SERVICE R TYEE ARON
OF PROCESS: LOUISIANA SECRETARY OF STATE .
APR 26 2049
SECRETARY OF STATE
GREETINGS: COMMERCIAL DIVISION

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for. :

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file

an answer or fegal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 23, 2019.

Willits,
Se,

aS
hehich Fay)
Deputy Clerk of Court for
Doug Welborn, Clerk of Court

 
 

    

Requesting Attorney: DAY, JUSTIN A
(228) 292-7410

*The following documents are attached:
PETITION FOR DAMAGES

SERVICE INFORMATION:

Recebved on the day of 20____ and on the
follows:

PERSONALSERVICE: On the pmty herein namedat_

 

day of. »20 , Served on the above named party as

DOMICILIARY SERVICE: Qn the within named , by leaving the same at his domicile in this pacish in the hands of
erry O PERSON of suitable age and discretion residing in the said domicile nt .

SECRETARY OF STATE: By tendering same to the within named, by handing same to

BUE AND DILIGENT: Aller ditigent search and inquiry, was unable to find the within named
Segatly authorized t6 represent hint,

 

or his domicile, or anyone

RETURNED: Parish of Bast Baton Rouge, this

dayof 0

 

SERVICE:S. NS
MiLEAGES ———_— io ee RECEIVED
CITATION-2000 APR 25 2079

 

EBR SHERIFF's OFFICE
Case 3:19-cv-00313-BAJ-RLB Document1-6 05/16/19 Page 7 of 10

 

SHERMAINE MASSEY SUIT NO.: 68208 DIVISION: 24
VS; 19™ JUDICIAL DISTRICT COURT
CAYETANO DOMINGUEZ, EAK PARISH OF EAST BATON ROUGE
LOGISTICS LLC, SENTRY SELECT
INSURANCE COMPANY, AND STATE OF LOUISIANA
GEICO CASUALTY COMPANY
FILED:
, DEPUTY CLERK

MOTION FOR EXTENSION OF TIVE

 

NOW INTO COURT, through undersigned counsel, comes defendants, Cayetano

Dominguez, EAK Logistics LLC, and Sentry Select Insurance Company, solely for the

_ purpose of seeking an extension of time to respond and without making a general
appearance, respectfully suggests to this Honorable Court that mover and its counsel require
additionz:l time within which to investigate the claims and allegations made and to prepare
and file pleadings in response thereto, and that for this purpose mover desirés an extension
of time of thirty 3 0) days from the date of signing of this Order within which to file
responsive pleadings in this suit. Mover farther avers that no prior request for extension of
time has been requested.

IT IS ORDERED that defendants, Cayetano Dominguez, EAK Logistics LLC, and
Sentry Select Insurance Company, be hereby gtanted an extension of time of thirty 30) days
from the date of signing of this Order within which to file responsive pleadings in the above-
entitled and numbered suit.

Baton Rouge, Louisiana this _ _day of 2019.

 

 

JUDGE
Case 3:19-cv-00313-BAJ-RLB Document1-6 05/16/19 Page 8 of 10

Respectfully submitted,

 

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

1010 Common Street, Suite 1715
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077

CERTIFICATE OF SERVICE

I, Charles M. Ponder, III, do hereby certify that a copy of the foregoing pleading
has been served upon all parties through their attorney of record by: mitting
same via facsimile and/or email, and/or “depositing same in the United States Mail,
properly addressed and postage pre-paid this 11V1 day of May, 2019.

CHARLES M. Ge pant
Case 3:19-cv-00313-BAJ-RLB .Document1-6 05/16/19 Page 9 of 10

 

SHERMAINE MASSEY SUIT NO.: 68208 DIVISION: 24
VS. 19™ JUDICIAL DISTRICT COURT
CAYETANO DOMINGUEZ, EAK PARISH OF EAST BATON ROUGE
LOGISTICS LLC, SENTRY SELECT
INSURANCE COMPANY, AND STATE OF LOUISIANA
GEICO CASUALTY COMPANY
FILED: _
DEPUTY CLERK
: REQUEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, comes defendants,Cayetano
Dominguez, EAK Logistics LLC, and Sentry Select Insurance Company, in accordance with
Article 1572 of the Louisiana Code of Civil Procedure and hereby request written notice of
the date set for trial of the above numbered and entitled cause, or of the date set for trial or
hearing upon any motion, exception, rule or other matter, at least ten (10) days before any
trial or hearing date. |

Defendants, Cayetano Dominguez, EAK Lo gistics LLC, and Sentry Select insurance
Company, further requests notice of the signing of any final judgment, the rendition of any
interlocutory order or judgment, or of any order of judgment refusing to grant anew trial, in
said cause as provided by Articles 1913 and 1914 of the Louisiana Code of Civil Procedure.

Respectfully submitted,

 

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

1010 Common Street, Suite 1715
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077
Case 3:19-cv-00313-BAJ-RLB Document1-6 05/16/19 Page 10 of 10

‘

CERTIFICATE OF SERVICE

1, Charles M. Ponder, III, do hereby certify that 4 copy of the foregoing pleading
has been served upon all parties through their attorney of record by{@fransmitting
same via facsimile and/or email, and/or @depositing same in the United States Mail,
properly addressed and postage pre-paid this day of May; 2019.

  
